Case 8:20-mc-00127-JLS-JDE Document 9 Filed 12/22/20 Page 1 of 1 Page ID #:1263



                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
                     NOTICE OF ASSIGNMENT TO UNITED STATES JUDGES



 This case has been assigned to:
                 District Judge Josephine L. Staton
                 Magistrate Judge John D. Early


 The case number on all documents filed with the Court should read as follows:
                                   8:20−mc−00127 JLS (JDEx)
 District judges in the Central District of California refer all discovery-related motions to the
 assigned magistrate judge pursuant to General Order No. 05-07. Discovery-related motions
 should be noticed for hearing before the assigned magistrate judge. Please refer to the assigned
 judges' Procedures and Schedules, available on the Court's website at www.cacd.uscourts.
 gov/judges-requirements, for additional information.




                                                             Clerk, U.S. District Court

  December 22, 2020                                          By /s/ Edwin Sambrano
     Date                                                       Deputy Clerk




                                           ATTENTION
 The party that filed the case-initiating document in this case (for example, the complaint or the
 notice of removal) must serve a copy of this Notice on all parties served with the case-initiating
  document. In addition, if the case-initiating document in this case was electronically filed, the
    party that filed it must, upon receipt of this Notice, promptly deliver mandatory chambers
  copies of all previously filed documents to the newly assigned-district judge. See L.R. 5-4.5. A
  copy of this Notice should be attached to the first page of the mandatory chambers copy of the
                                      case-initiating document.



 CV-18 (08/19)              NOTICE OF ASSIGNMENT TO UNITED STATES JUDGES
